The opinion of the Court was delivered, by
Black, C. J.
In other causes brought here by the same plaintiff in error, and already determined, all the questions which arise on this record are settled except one. A witness was asked, on cross-examination, whether the making of the road had not increased the value of the land. It was objected to, for what reason does not appear, and we are totally unable to conjecture. The question appears to us proper enough. The advantages of the road are to be considered as well as the disadvantages, and surely it will not be said that the additional valué given to land is not an advantage; nor will it be contended that a man w'hose fortune has *99been improved, is entitled to recover damages on that account from the companjr whose public spirit and enterprise have enriched him. Such a.n argument, if made in this case, would be in the teeth of a positive statute, as well as against justice. It may be that the Court of Common Pleas decided to rule this question out for some good reason apparent to them, but unknown to us. If so, the plaintiff must lay the reversal of the judgment to the charge of his own negligence in not setting out the grounds of his objection on the record. Let it be understood that it is always more or less dangerous to make naked and general objections to evidence, even though they be successful in the Court below.
Judgment reversed and venire facias de novo awarded.